Citation Nr: 1108973	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  99-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a left hip disability. 

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1961, and had active duty for training (ACDUTRA) from June 14 to June 28, 1986. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 1999 decision of the by the Montgomery, Alabama, Regional Office (RO) that declined to reopen a claim for service connection for a right total hip replacement on the basis that new and material evidence had not been received, and from subsequent decisions of the RO that denied service connection for a left hip disability and for L4-5 disc herniation with surgery.  The Veteran timely appealed. 

In January 2001, the Veteran testified during a hearing before a former Veterans Law Judge.  The Board reopened the claim for service connection for a right total hip replacement in April 2001. 

In an April 2006 decision, the Board denied, in pertinent part, service connection for a right hip disability, a left hip disability, and a back disability (L4-L5 disc herniation with surgery). The Veteran appealed the April 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a February 2008 Joint Motion for Partial Remand (Joint Motion), the parties moved to vacate that portion of the April 2006 decision that denied service connection for a right hip disability, a left hip disability, and a back disability; and remand the case to the Board.  The Court granted the motion. Thereafter, the case was returned to the Board. 

In April 2008, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the January 2001 Board hearing and that he had the right to another Board hearing.  In May 2008, the Veteran indicated that he did not want an additional hearing. 

In September 2008, the Board remanded the matter for additional development, consistent with the February 2008 Joint Motion.

In June 2009, the Board again denied entitlement to service connection for a right hip disability, a left hip disability, and a back disability (L4-L5 disc herniation with surgery).  The Veteran subsequently appealed that decision to the Court.  In September 2010, a Joint Motion for Remand was brought before the Court.  In an Order dated that same month, the Court vacated the June 2009 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

According to the September 2010 Joint Motion, VA has not fulfilled its statutory duty to assist the Veteran in the adjudication of his appeal.  Specifically, the parties have agreed that the November 2008 VA examination of the Veteran's left hip, right hip, and lumbar spine was inadequate, because the examiner did not consider the competent medical and lay evidence of an injury to the hips and lumbar spine during the Veteran's June 1986 period of ACDUTRA in rendering his opinion. Upon remand, the claims folder should be returned to the November 2008 examiner, if available, for clarification of his opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the November 2008 examiner, if available, otherwise forward to another physician.  The examiner should indicate in the report that the claims folder has been received and that a review of the claims folder has taken place.  

For each hip and lumbar spine disability found, the examiner should opine whether it had its onset during the June 1986 period of ACDUTRA or underwent a permanent increase in severity beyond its natural progress as a result of an injury sustained during a period of ACDUTRA.  The examiner is advised that the claims folder contains medical and lay evidence of an injury to the hips and lumbar spine during a period of ACDUTRA in June 1986.  

The examiner should reconcile any opinion with the lay and medical evidence, including the 1979-1985 treatment records, the 1986-1987 treatment records, and the subsequent treatment records; and the opinions of Dr. Rutledge and Dr. Fontana in January 2001, the July 2001 VA examination, and Dr. Revels in December 2005 (these records were summarized in the June 2009 Board decision).  If a permanent increase during ACDUTRA is found, the specific measurable degree of disability due to the injury should be specified.  

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

2.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


